Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00752-CR

                                    Dionisio TORRES,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2012CRB050 L-2
                           Honorable Jesus Garza, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED November 6, 2013


                                              _____________________________
                                              Catherine Stone, Chief Justice